DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental Amendment
	This Office Action is responding to applicant’s supplemental amendment filed on 6/17/2021.  Claims 1 and 8-10 have been amended.  Claims 2-6 have been cancelled.

Response to Arguments
The objections to the claims have been withdrawn in view of applicant’s amendment.
The 101 and 112 rejections have been withdrawn in view of applicant’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Shen Bin Wu on 6/18/2021.
The application has been amended as follows: 


	In independent claim 1, line 13, delete “the expanding portions” and replace with --the plurality of expanding portions--.
	In independent claim 1, line 14, delete “the cut portions” and replace with --the plurality of cut portions--.
In independent claim 1, line 18, delete “the cut portions” and replace with --the plurality of cut portions--.
	In independent claim 1, line 19, delete “the expanding portions” and replace with --the plurality of expanding portions--.

Allowable Subject Matter
Claims 1 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a lifting belt comprising a plurality of blocking portions disposed in a vertical direction of the lifter, among the plurality expanding portions, and configured for restricting leftward or rightward expansion of the plurality of expanding portions, and a plurality of cut portions disposed adjacent to an upper end of the lifter, among the expanding portions, a cut width of each of the plurality cut portions increases towards a lower end of the lifter from the upper end of the lifter, wherein when the fluid is injected into the lifter, the plurality of expanding portions expand in the vertical direction of the lifter, parallel to the longitudinal direction of the spinal column, and the cut width of each of the plurality of  
Regarding dependent claims 7-12, they are allowable due to their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sebastian of U.S. Patent No. 7,703,750 discloses a lumbar appliance, Figures 1-2 illustrates a plurality of chambers (2, 3) containing air therein, separated by heat sealed portion (5).  Sebastian lumbar appliance lacks a plurality of cut portions disposed adjacent upper end of the lumbar appliance, among the plurality of chambers (2, 3), wherein a width of each of the plurality of cut portions increases toward a lower end of the lumbar appliance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786